Citation Nr: 1516178	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  06-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to October 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the Veteran's claim of entitlement to service connection for a bilateral (so left and right) foot disorder.

As support for his claim, the Veteran testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge.  This type of hearing is more commonly known as a Travel Board hearing.  

The Board remanded this and others claims in June 2012 and August 2013 for further development.  Of the claims the Board remanded in August 2013, the Appeals Management Center (AMC) since has granted service connection for tinnitus in a October 2013 rating decision and service connection for a right knee disability in an even more recent May 2014 rating decision.  The Veteran has not since, in response, separately appealed either the ratings or effective date assigned for these now service-connected disabilities.  So these claims are no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  Only the claim for a bilateral foot disorder remains since the AMC conversely continued to deny it on remand.

Unfortunately, however, this claim for a bilateral foot disorder requires still further development before being decided on appeal, so the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).



REMAND

The Board sincerely regrets the still additional delay before adjudicating this remaining claim, but finds this claim needs still further development to be decided fairly.  The Board as mentioned previously remanded this claim in June 2012 and August 2013 for medical opinions concerning the etiology of this claimed bilateral foot disability, and especially in terms of the likelihood any disorder confirmed to exists is related or attributable to the Veteran's military service or dates back to his service, which only rather recently ended in October 2004 after some 22 years.

During a February 2005 VA examination, the examiner noted a diagnosis of plantar fasciitis, but that reportedly had resolved.  The Board remanded the claim for an opinion as to whether the plantar fasciitis, albeit resolved, was related to the Veteran's service.  A July 2012 VA compensation examiner determined the Veteran did not have a diagnosed bilateral foot disorder.  However, in the August 2013 remand, the Board determined that examination specifically had excluded flat feet.  And given the Veteran's complaints in service of arch pain in September 1995, a service treatment record (STR) dated in December 1999 showing he had slightly flat arches, and testimony under oath during his hearing that he has worn arch supports since service, the Board remanded the claim again for an additional examination and opinion, including consideration of whether he has flat feet (pes planus) possibly owing to his service or dating back to it.  During a March 2014 VA examination, the examiner determined the Veteran did not have pes planus to warrant this diagnosis, but has plantar fasciitis.  So questions remain concerning whether the Veteran has plantar fasciitis or, instead, it has resolved as the previous VA compensation examiner indicated.  In any event, even this most recent VA compensation examiner did not give any opinion on whether the diagnosis of plantar fasciitis (assuming warranted) is related to the complaints of arch pain the Veteran had during his time in service.  So an opinion is needed concerning this before deciding this claim.


The Board also sees that the most recent treatment records in the file concerning the Veteran's foot claim are dated in April 2010.  Therefore, all more recent VA or private treatment records also should be obtained and considered.

Accordingly, this claim is REMANDED for the following still additional development and consideration:

1.  Ask the Veteran whether there are additional evaluation or treatment records (VA or private) relevant to this claim, dated since April 2010, so needing to be obtained, and, if there are, obtain them.

2.  Upon receipt of all additional records, return the claims file to the examiner, if still available, who most recently commented in March 2014 for an addendum opinion on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current bilateral foot disorder, in particular his plantar fasciitis, so even if he does not also have pes planus, either incepted during his military service from August 1982 to October 2004 or is otherwise related or attributable to his service.

The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of this disability.


In offering this opinion on etiology, the commenting examiner must discuss the underlying reasoning or rationale, if necessary citing to specific evidence in the claims file supporting conclusions.  The commenting examiner must also specifically address the following records: 

* A September 1995 STR showing complaints of bilateral arch pain.

* A February 1998 STR noting the use of arch supports in service.

* A December 1999 STR containing a finding of slight flat arches and mild eversion of the forefoot.

* The Veteran's hearing testimony that he has continued to use arch supports since service.

To reiterate, regardless of the specific present-day diagnosis, plantar fasciitis versus pes planus, an opinion is needed concerning its origins, especially in terms of its posited relationship with the Veteran's military service.

*If, for whatever reason, this prior examiner is unavailable to provide this additional comment, then have someone else provide it that has the necessary qualifications and expertise.  In this eventuality the Veteran may need to be reexamined, but this is left to the designee's discretion.


3.  Ensure the opinion provided by whoever is responsive to this determinative issue of causation.  If not, then take corrective action, including by obtaining all necessary additional information.  38 C.F.R. § 4.2 (2014).  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

